      Case 1:18-cv-10759-AT-KHP Document 144 Filed 08/07/20 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
BLAKE MARINE GROUP, LLC,                                          DOC #: _________________
                                                                  DATE FILED: 8/7/2020
                             Plaintiff,

              -against-                                           18 Civ. 10759 (AT) (KHP)

FRENKEL & COMPANY,                                                         ORDER

                          Defendant.
ANALISA TORRES, District Judge:

         The Court having reviewed the parties’ pre-motion letters, ECF Nos. 138, 142, and 143,
it is hereby ORDERED that:

   1. By September 11, 2020, Defendant shall file its motion for summary judgment;
   2. By October 9, 2020, Plaintiffs shall file their opposition to Defendant’s motion for
      summary judgment;
   3. By October 23, 2020, Defendant shall file its reply, if any.

       SO ORDERED.

Dated: August 7, 2020
       New York, New York
